ACCEPTED
                                                                                  03-16-00038-CV
                                                                                        12068203
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                             8/9/2016 12:23:06 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                            NO. 03-16-00038-CV

                     IN THE COURT OF APPEALS            FILED IN
                                                 3rd COURT OF APPEALS
                  FOR THE THIRD DISTRICT OF TEXAS AUSTIN, TEXAS
                         AT AUSTIN, TEXAS        8/9/2016 12:23:06 PM
                                                            JEFFREY D. KYLE
                                                                 Clerk
                             CITY OF AUSTIN,
                                 Apellant,

                                     v.

TRAVIS CENTRAL APPRAISAL DISTRICT; INDIVIDUALS WHO OWN C1
  (VACANT LAND) OR F1 (COMMERCIAL REAL) PROPERTY WITHIN
        TRAVIS COUNTY, TEXAS and THE STATE OF TEXAS,
                         Appellees.

             ON APPEAL FROM THE 126TH DISTRICT COURT
                     TRAVIS COUNTY, TEXAS
                    CAUSE NO. D-1-GN-15-003492

 APPELLEES TEXAS ASSOCIATION OF REALTORS, LOWE’S HOME
 CENTERS, LLC, AND H E DRISKILL, LLC’S NOTICE OF INTENT TO
                APPEAR FOR ORAL ARGUMENT

      PLEASE TAKE NOTICE that Daniel R. Smith intends to argue the case on

behalf of Appellees Texas Association of Realtors, Lowe’s Home Centers, LLC,

and H E Driskill, LLC at the hearing scheduled for September 28, 2016 at 1:30

PM.
Respectfully Submitted,

POPP HUTCHESON PLLC
1301 S. Mopac, Suite 430
Austin, Texas 78746
(512) 473-2661 - Telephone
(512) 479-8013 – Facsimile



JAMES E. POPP
State Bar No. 16139280
Jim.Popp@property-tax.com
MARK S. HUTCHESON
State Bar No. 00796805
Mark.Hutcheson@property-tax.com
DANIEL R. SMITH
State Bar No. 24013525
Daniel.Smith@property-tax.com

ATTORNEYS FOR APPELLEES
TEXAS ASSOCIATION OF REALTORS,
LOWE’S HOME CENTERS, LLC, AND
H E DRISKILL, LLC




  2
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of foregoing instrument has been

served, on this the 9th day of August, 2016 to the following:

Via E-Service

Andralee Cain Lloyd                     Cynthia A. Morales
Michael Siegel                          Attorney General’s Office
City of Austin – Law Department         Financial Litigation and Charitable Trusts
andralee.lloyd@austintxas.gov           Division
michael.siegel@austintexas.gov          cynthia.morales@texasattorneygeneral.gov
Attorneys for Appellant The City of     Attorney for Appellee State of Texas
Austin

G. Todd Stewart                         Lorri Michel
Tammy White-Chaffer                     Raymond Gray
Deborah S. Cartwright                   Shane Rogers
OLSON & OLSON, LLP                      MICHEL GRAY LLP
tstewart@olsonllp.com                   lorri@michelgray.com
tchaffer@olsonllp.com                   raymond@michelgray.com
dcartwright@olsonllp.com                shane@michelgray.com
Attorneys for Appellee Travis County    Attorneys for Homeowners Intervenors
Appraisal District                      and Defendant Junkyard Dogs

Bill Aleshire                           Thomas Michel
Aleshire Law, PC                        Griffith, Jay & Michel, LLP
bill@aleshirelaw.com                    thomasm@lawgjm.com
Attorneys for Appellee/Cross-
Appellant Junk Yard Dogs




                                       DANIEL R. SMITH




                                         3